EXHIBIT 10.1

NON-EMPLOYEE DIRECTOR
PHANTOM STOCK UNIT AGREEMENT

THIS PHANTOM STOCK UNIT AGREEMENT (the “Agreement”), dated as of this 13th day
of March, 2007, by and between Arden Group, Inc., a Delaware corporation (the
“Company”), and M. Mark Albert (the “Unit Holder”), is made with reference to
the following facts:

A.            The Company is desirous of providing additional incentives to the
Unit Holder in rendering services as a non-employee director of the Company and,
in order to accomplish this result, has determined to grant the Unit Holder
phantom stock units representing the right to receive a cash payment on the
terms and conditions set forth herein.

B.            The Unit Holder is desirous of accepting said right on the terms
and conditions set forth herein.

NOW, THEREFORE, it is agreed as follows:

1.             Grant.

(a)  Subject to the terms and conditions set forth herein, the Company hereby
grants to the Unit Holder Ten Thousand (10,000) Units exercisable from time to
time in accordance with the provisions of this Agreement during a period
commencing on the date hereof and expiring at the close of business on March 13,
2012 (the “Expiration Date”).  Each Unit hereunder represents the right to
receive an amount equal to the excess of (i) the fair market value (determined
in accordance with Paragraph 1(b) below) of one share of the Class A Common
Stock, $.25 par value per share, of the Company (the “Class A Common Stock”) on
the date upon which the Unit Holder exercises such Unit (the “Exercise Date
Price”) over (ii) $121.03 (the “Base Price”), representing the fair market value
of one share of the Class A Common Stock on the effective date hereof determined
on the basis of the closing sales price of the Class A Common Stock on the date
hereof as reported by the NASDAQ Stock Market.

(b)  The Exercise Date Price shall be determined as follows: (i) if the Class A
Common Stock is then listed on a national securities exchange, the average of
the closing sales prices of the Class A Common Stock for the twenty Trading Days
(as defined below) preceding the date of exercise of such Units (the
“Determination Date”) on the principal securities exchange on which such stock
is then listed, and, if there is no reported sale on any Trading Day within such
twenty day period, such Trading Day shall be counted for purposes of determining
such twenty day period but shall be disregarded for purposes of determining such
average, or (ii) if the Class A Common Stock is then publicly traded in the
over-the-counter market, the average of the closing sales prices of the Class A
Common Stock in the over-the-counter market for the twenty Trading Days
preceding the Determination Date and, if there is no reported sale on any
Trading Day within such twenty day period, such Trading Day shall be counted for
purposes of determining such twenty day period but shall be disregarded for
purposes of determining such average, or (iii) if the Class A Common Stock is
not then separately quoted or publicly traded, the fair market value on the
Determination Date, as determined in good faith by the Board of Directors of the
Company (the “Board”).  For purposes hereof, “Trading Day” shall mean any


--------------------------------------------------------------------------------


day upon which the principal national securities exchange or over-the-counter
market upon which the Class A Common Stock is then traded is open for the
trading of securities.

2.             Exercise of Units.

(a)           The Unit Holder may elect to be paid for any then vested Unit by
timely delivering or mailing to the Company (in accordance with Paragraph 10
below), Attention: Chief Executive Officer and Chief Financial Officer, a notice
of exercise, in the form prescribed by the Company, stating therein that the
Unit Holder has elected to exercise his Units and specifying therein the number
of vested Units for which he is electing to be paid.  The exercise of any Units
shall not be deemed effective unless and until the Unit Holder has complied with
all of the provisions of this Paragraph 2(a).  Upon an effective exercise of any
one or more Units, the Company shall thereafter pay the Unit Holder in complete
satisfaction of each Unit with respect to which such right and option has been
exercised an amount equal to:  (i) the Exercise Date Price minus (ii) the Base
Price.  Such payment shall be made to the Unit Holder within 30 days after the
exercise of such right and option.

(b)           No Units shall vest or become exercisable during the first year
from the date of grant hereof; thereafter Units shall vest and become
exercisable in installments as to (i) twenty-five percent (25%) of the total
number of Units subject to this Agreement on the first anniversary of the date
hereof, (ii) an additional twenty-five percent (25%) of the total number of
Units subject to this Agreement on the second anniversary of the date hereof,
(iii) an additional twenty-five percent (25%) of the total number of Units
subject to this Agreement on the third anniversary of the date hereof, and (iv)
the remaining twenty-five percent (25%) of the total number of Units subject to
this Agreement on the fourth anniversary of the date hereof.  Notwithstanding
the foregoing, if at any time prior to the vesting in full of all Units the Unit
Holder’s service as a member of the Board is terminated due to the Unit Holder’s
death or disability (as disability is defined in Paragraph 4 below), then all
unexercised Units covered hereby that have not vested and become exercisable as
of the effective date of the Unit Holder’s termination of service due to death
or disability shall be deemed to have vested and become immediately exercisable
in full effective on and as of such date of termination of service.

(c)           In connection with the exercise of any one or more Units and as a
condition to delivery of any payment to which the Unit Holder is entitled upon
such exercise, the Company may withhold from such payment an amount sufficient
to satisfy all current or estimated future federal, state and local withholding
tax requirements (if any) and federal social security or other taxes or other
tax requirements relating thereto (if any).

3.             Termination.  All unexercised Units shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:

(a)           the Expiration Date;

(b)           The expiration of 30 days from the date of termination (other than
a termination described in subparagraph (c) below or on account of death or
disability of the Unit Holder while a member of the Board) of the Unit Holder’s
service as a member of the Board, or, if the Unit Holder shall die during such
30-day period, the expiration of one year following the date of the Unit
Holder’s death; provided that no additional Units shall vest or become
exercisable during such 30-day or one year period, as the case may be;


--------------------------------------------------------------------------------


(c)           The date of termination of the Unit Holder’s service as a member
of the Board, if such termination of service is due to the removal of the Unit
Holder from the Board for cause (the Board shall have the right to determine
whether the Unit Holder has been removed for cause and the date of such removal,
such determination of the Board to be final and conclusive); and

(d) Any of the events as described in Paragraph 7 below.

Nothing contained in this Agreement shall obligate the Company or any of its
subsidiary corporations to continue to employ or engage the services of the Unit
Holder in any capacity, nor confer upon the Unit Holder any right to continue on
the Board or in any other capacity with the Company or its subsidiary
corporations, nor limit in any way the right of the Company or its subsidiary
corporations to amend, modify or terminate at any time the Unit Holder’s
arrangements, if any, with the Company.

4.             Payment Upon Death or Disability.  Upon the termination of the
service of the Unit Holder as a member of the Board due to the death of the Unit
Holder or disability of the Unit Holder within the meaning of Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended (the Board shall have the right
to determine whether the Unit Holder’s termination is attributable to a
disability of the Unit Holder within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended, such determination of the Board to be
final and conclusive), while serving in such capacity, all unexercised Units
covered hereby that have not vested and become exercisable as of the effective
date of the Unit Holder’s termination of service for death or disability shall
vest and become immediately exercisable in full effective as of such date of
termination of service and the Company shall pay such Unit Holder (or the legal
representative of the estate of the deceased Unit Holder or the person or
persons who acquire the right to receive payment for a Unit by bequest or
inheritance or reason of the death of the Unit Holder; hereinafter “Successor”),
in complete satisfaction of all unexercised Units held by such Unit Holder on
the date of such termination of such service of the Unit Holder, an amount
determined in the manner set forth in Paragraph 2 above as if the Unit Holder
had exercised the right and option to be paid for all then unexercised Units
held by the Unit Holder on the date of such service termination.  Such payment
shall be made by the Company to the Unit Holder or the Unit Holder’s Successor,
as the case may be, within 30 days after the date of such termination.

5.             Non-Assignability.  The Unit Holder shall not transfer, assign,
pledge or hypothecate in any manner this Agreement or any of the rights and
privileges granted hereby other than by will or by the laws of descent and
distribution.  Units are exercisable during the Unit Holder’s lifetime only by
the Unit Holder.  Upon any attempt by the Unit Holder to transfer this Agreement
or any right or privilege granted hereby (including without limitation any
Units) other than by will or by the laws of descent and distribution and
contrary to the provisions hereof, this Agreement and said rights and privileges
shall immediately become null and void.

6.             Anti-Dilution.  In the event that the shares of Class A Common
Stock subject to this Agreement shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation (whether by reason of merger, consolidation,
recapitalization, reclassification, split-up, combination of shares, or
otherwise) or if the number of such shares of Class A Common Stock shall be
increased solely through the payment of a stock dividend, then there shall be
made an appropriate adjustment (a) in the number of Units then covered hereby,
(b) to the Base Price and (c) to the other terms as may be necessary to reflect
the foregoing events.  In the event there shall be any other change in the
number or kind of the outstanding shares of stock of the Company subject to this
Agreement, then if the Board, in its sole discretion, determines that such
change equitably requires an


--------------------------------------------------------------------------------


adjustment in this Agreement, such adjustments shall be made in accordance with
such determination.  The foregoing adjustments shall be made in a manner that
will cause the relationship between the aggregate appreciation in a share of
Class A Common Stock and the increase in value of each Unit granted hereunder to
remain unchanged as a result of the applicable transaction.

7.             Termination upon Merger.  In the event that (a) the Company
merges with or into any other corporation, consolidates with any other
corporation, or sells substantially all of its assets and business to another
corporation and, in any such case, stockholders of the Company immediately prior
to the consummation of the transaction own less than fifty percent (50%) of the
outstanding voting securities of the surviving or acquiring corporation
immediately after consummation of the transaction, or (b) the Class A Common
Stock (or any other capital stock into which the Class A Common Stock is
changed) is no longer listed on a national securities exchange or publicly
traded in the over-the-counter market, then (i) the Unit Holder shall be paid
the amount provided in Paragraph 2 above for all then fully vested unexercised
Units then held by him in the manner provided in said Paragraph 2 as if such
Unit Holder had exercised his right and option to be paid for all of such then
fully vested Units immediately prior to the effectiveness of such merger or
consolidation, consummation of such sale or the occurrence of the Class A Common
Stock no longer being listed on a national securities exchange or publicly
traded in the over-the-counter market and (ii) all of the Units shall terminate
upon such effectiveness, consummation or occurrence.

8.             Rights Unfunded.  The Unit Holder understands that the rights
provided for hereunder are unfunded and the Company has not made, and has no
obligation to make, any provision with respect to segregating assets of the
Company for payment of any benefits hereunder.  The Unit Holder further
understands that he has no interest in any particular asset of the Company by
reason of this Agreement but only the rights of a general unsecured creditor
with respect to his rights under this Agreement.

9.             No Rights as a Stockholder.  Neither the Unit Holder nor any
other person legally entitled to exercise any Units hereunder shall have any
rights of a stockholder by virtue of the grant, vesting or exercise of a Unit.

10.           Notices.  Whenever under this Agreement notice is required to be
given in writing, it shall be deemed to have been duly given upon personal
delivery or upon receipt by the Company by fax (telecopy), one business day
following deposit with a nationally recognized air courier guaranteeing
overnight delivery, or three business days after deposit in the United States
mail if mailed by registered or certified mail, postage prepaid, to the Company
at the address set forth below or to the Unit Holder at the address set forth on
the last page hereof (or to such other address as either party shall have
indicated to the other party by notice in accordance with this Paragraph):

Company:

Arden Group, Inc.

 

2020 South Central Avenue

 

Compton, California 90220

 

Attention:

Chief Executive Officer and

 

 

Chief Financial Officer

 

For purposes hereof, a “business day” is any day other than a Saturday, Sunday
or a holiday in the State of California.


--------------------------------------------------------------------------------


11.           Benefit.  Except as otherwise specifically provided herein, this
Agreement shall be binding upon and shall operate for the benefit of the Company
and the Unit Holder and his successors.

12.           Governing Law.  This Agreement and any rights and obligations
arising hereunder shall be governed and construed in accordance with the laws of
the State of California.

13.           Entire Agreement.  This Agreement represents the entire agreement
between the parties hereto regarding Units based on the Class A Common Stock and
supersedes any and all prior or contemporaneous written or oral agreements or
discussions between the parties and any other person or legal entity concerning
the transactions contemplated herein.  Except as otherwise expressly provided
herein, this Agreement cannot be amended or modified except by a written
instrument executed by the parties hereto.

14.           Construction.  The headings of the Paragraphs are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  If any of the provisions of this Agreement shall be unlawful,
void or for any reason unenforceable, they shall be deemed separable from, and
shall in no way affect the validity or enforceability of, the remaining
provisions of this Agreement.

15.           Further Acts.  The parties hereto agree to execute and deliver
such further instruments as may be reasonably necessary to carry out the intent
of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

ARDEN GROUP, INC.

UNIT HOLDER:

 

 

 

 

By:

/s/BERNARD BRISKIN

 

/s/M. MARK ALBERT

 

M. Mark Albert

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------